DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 11/12/2021, with respect to claims 6-8, 18 and 19 have been fully considered and are persuasive.  The rejection of claims 6-8, 18 and 19 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. Applicant argues that the pouch as claimed is not taught by Loske. As noted by applicant, the pouch as claimed does not include a drain. The features not taught by Loske are taught by James and this singular feature is incorporated into the device of Loske as detailed in the previous action.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the deformation of the device of James) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ability of Khan, Grum-Schwense and Banasiewicz to overcome the deficiencies ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190046698 A1 (Loske), hereinafter Loske, in view of US 8167857 B2 (James), hereinafter James.
Regarding claim 1, Loske teaches a vacuum-adherent pouch device (Fig. 1-4a) for use in a fluid containment system for use in collecting and containing effluent from a bodily orifice [0006], the vacuum-adherent pouch device comprising: 
a vacuum-adherent base (the device as shown in Fig. 1) including: 
a collapsible wall (4) [0038] including structure defining an opening (2), the wall further having an air permeable lower surface [0050], and 
a sealing layer (at least 1 and 3) coupled to top and side portions of the wall (Fig. 2a), the sealing layer forming an inner sealing surface and an outer sealing surface (Annotated Figure 1), the inner sealing surface and the outer sealing surface being substantially coplanar with the air permeable lower surface (Annotated Figure 1), the inner sealing surface formed within the opening of the wall and the outer sealing surface formed outside the wall (Annotated Figure 1); 
a pouch configured to collect fluids [0007], the pouch coupled to the sealing layer at the inner sealing surface [0011]; and 
a negative pressure coupling (5a) configured to fluidly couple a vacuum source to the wall [0024], wherein the collapsible wall is configured to collapse upon application of the vacuum source [0038] to seal the pouch over the bodily orifice for collection of effluent therefrom [0016].

Loske fails to teach that the pouch further includes a drain.
James teaches a fluid containment system (unlabeled figure) comprising a pouch (6) configured to collect fluids (Col. 2, lines: 28-32), the pouch further including a drain (8).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loske by incorporating the drainage system of James to reduce the frequency of device changing and improve sanitation (James Col. 2: lines 13-17).


    PNG
    media_image1.png
    352
    762
    media_image1.png
    Greyscale

Annotated Figure 1



Regarding claims 2-4, Loske in view of James teaches the device of claim 1. 
Loske further teaches the wall comprises reticulated foam [0017, 0018], wherein the wall forms a ring shape (Fig. 1) with an external protrusion (4a).  

Regarding claim 5, Loske in view of James teaches the device of claim 1. 
Loske further teaches the negative pressure coupling fluidly couples to the external protrusion (Fig. 1) at the connection of components (5) and (4b).  

Regarding claim 7, Loske in view of James teaches the device of claim 1. 
Loske further teaches the inner sealing surface includes an aperture (2) sized to surround the bodily orifice.  

Regarding claim 9, Loske in view of James teaches the device of claim 1. 
Loske further teaches the air permeable lower surface (4) 5includes an air permeable skin contact layer as shown in Fig. 2a between (4) and (20)

Regarding claim 11, Loske teaches a fluid containment system (Fig. 1) for use in collecting and containing effluent from a bodily orifice [0006], the fluid containment system comprising: 
a vacuum-adherent pouch device, including: 
a vacuum-adherent base (the device as shown in Fig. 1) further including:  
5a foam wall (4) defining an opening (2), the foam wall further having an air permeable lower surface [0050]; and 
a sealing layer (1) coupled to top and side portions of the foam wall (Fig. 2a), the sealing layer forming an inner sealing surface and an outer sealing surface (Annotated Figure 1), the inner sealing surface and the outer sealing surface being substantially coplanar 10with the air permeable lower surface (Annotated Figure 1), the inner sealing surface formed within the opening of the foam wall and the outer sealing surface formed outside the foam wall (Annotated Figure 1), 
a pouch configured to collect fluids [0007], the pouch coupled to the sealing layer at the inner sealing surface [0011], and 

a negative pressure pump (6) having one or more ports, one of the one or more ports coupled to the negative pressure coupling (via 5), wherein the collapsible wall is configured to collapse upon application of the vacuum source [0038] to seal the pouch over the bodily orifice for collection of effluent therefrom [0016].
“The collapsible wall is configured to collapse upon application of the vacuum source to seal the pouch over the bodily orifice for collection of effluent therefrom” is a statement of intended use that does not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Loske fails to teach the pouch further including a drain or an effluent container having one or more effluent ports, one of the one or more effluent 20ports coupled to the drain.  
James teaches use of a pouch (6) including a drain (8). James further teaches an effluent container (18) having one of more effluent ports (20), one of the one or more effluent 20ports coupled to the drain (unlabeled figure).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loske by incorporating 
	
Regarding claim 12, Loske in view of James teaches the device of claim 11. Loske further teaches a negative pressure pump (6) having a first port coupled to the negative pressure coupling (5a) and James further teaches a negative pressure pump (30) with a second port (28) coupled to one of the one or more effluent ports (22) of the effluent container (18).
Loske in view of James fails to teach a single negative pressure pump having a first port and a second port as claimed. However, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the separate negative pressure pumps of Loske and James into a single negative pressure source having two ports in order to reduce the complexity of the system, or to reduce the number of components. Furthermore, it has been held that "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice". In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Regarding claims 13-15, Loske in view of James teaches the device of claim 11.
James further teaches5 the effluent container (18) includes a first effluent port (20) coupled to the drain (8) of the pouch (6) and a second effluent port (22) coupled to a vacuum source (30) (Col. 5: lines 1-11).  James further teaches the second effluent port 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loske with the teachings of James to include an effluent container to drain the pouch in order to reduce the frequency of device changing and improve sanitation (James Col. 2: lines 13-17).

Regarding claims 16, 17 and 19, Loske in view of James teaches the device of claim 11.
Loske further teaches the foam wall forms a ring shape (Fig. 1) with an external 15protrusion (4a).  Loske further teaches the negative pressure coupling (5, 5a, 5b) fluidly couples to the external protrusion (4a) and the inner sealing surface (Annotated Figure) includes an aperture (2) sized to surround the bodily orifice.  

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Loske in view of James and further in view of US 20080287892 A1 (Khan et al.), hereinafter Khan.
Regarding claim 6, Loske in view of James teaches the device of claim 1. Loske further teaches that the outer sealing surface (1a) includes a skin adherent [0036] but fails to teach that the inner sealing surface includes a skin adherent. 
Khan teaches a vacuum adherent pouch device (Fig. 3) wherein the inner surface (Annotated Figure 2) and the outer surface (58) include a skin adherent (78).  


Regarding claim 18, Loske in view of James teaches the device of claim 11. Loske further teaches that the outer sealing surface (1a) includes a skin adherent [0036] but fails to teach that the inner surface includes a skin adherent. 
Khan teaches a vacuum adherent pouch device (Fig. 3) wherein the inner sealing surface (Annotated Figure 2) and the outer sealing surface (58) include a skin adherent (78).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loske in view of James with the inner sealing surface skin adherent of Khan in order to help retain the wound separator in place [Khan 0028].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Loske in view of James and further in view of US 20120029450 A1 (Grum-Schwensen), hereinafter Grum-Schwensen.
Regarding claim 8, Loske in view of James teaches the device of claim 1, but fails to teach that the inner sealing layer is selectively puncturable.
Grum-Schwensen teaches an ostomy appliance (Fig. 1) wherein the inner sealing surface (15) is selectively puncturable [0017].
.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loske in view of James and further in view of EP 3406275 A1 (Banasiewicz), hereinafter Banasiewicz.
Regarding claim 10, Loske in view of James teaches the device of claim 1. Loske teaches the vacuum tube (5) has an opening (5b) through sealing layer, but fails to teach creating the tube channel through the foam wall.
Banasiewicz teaches a wound treatment apparatus (Fig. 4) wherein a tube channel (24) is formed through one or more portions 5of the sealing layer (26) and the foam wall (23).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loske in view of James with the teachings of Banasiewicz to limit the number of penetrations and limit the risk of seal failure. The teachings of Banasiewicz also allow for improved sanitation and cleanliness of the fistula by eliminating biofilms [0043].

Regarding claim 20, Loske in view of James teaches the device of claim 1. Loske teaches the vacuum tube (5) has an opening (5b) through sealing layer, but fails to teach creating the tube channel through the foam wall.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loske in view of James with the teachings of Banasiewicz to limit the number of penetrations and limit the risk of seal failure. The teachings of Banasiewicz also allow for improved sanitation and cleanliness of the fistula by eliminating biofilms [0043].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.